DETAILED ACTION
Claims 1-4 and 8-16 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 14, 2021 has been entered and considered by the examiner. By the amendment, claims 1-4 and 8-16 are amended and claim 5-7 and 17-18 are cancelled.
In light of the amendments made, the 35 USC 112 rejection is withdrawn. 
 

Response to Arguments
5.            Following Applicants arguments, the 101 rejection of the claims is Maintained. 
6.            Following Applicants arguments, the 103 rejection of the claims is Maintained. 


Response to 35 USC 101 arguments

7.           Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant arguments see page 11-12
As such, amended claim 1 covers more than just a mental process and recites an additional element that integrates the method into a practical application of manufacturing a rotor disk and that is significantly 

Examiner’s response
The applicant has not explained why the steps as claimed cannot be reasonably performed in the human mind or with the aid of pencil and paper (or mental process)  of abstract ideas. When determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. The amended limitations amount to data gathering. The limitation “modifying a geometry of the rotor disk based on the selected mistuning pattern” amounts to insignificant application and adding the words apply it.  And manufacturing a rotor disk of a turbomachine selecting mistuning pattern for the rotor blade is well known, routine and conventional activity in the industry. (See para 11)


Response to 35 USC 103 arguments

8.           Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but are not persuasive. 
Applicant’s arguments on page 12 -13

In claim 1, the reduced order model is used to calculate a mistuned pattern. Heinig, on the other hand, fits a reduced order model to the frequency response data extracted for each blade from the vibratory response data to identify information about the blade frequencies to detect cracks in the blades. Shapiro does not include damping parameters to address a combined approach to flutter and forced response. The Office cites to Mutius with respect to claim 7. However, Mutius is directed to de-icing a blade of a wind turbine. The de-icing method intends to actively vibrate the blades through repeatedly adjusting the blades 

Examiner’s response
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v.Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Mutius reference(see para 62-63) teaches the pivoting vibration of the blade is excited multiple times with the excitation frequency with preferably maximum amplitude. If the vibration amplitudes are reduced, the excitation frequency is increased again slightly, since it is very likely that ice has now fallen off. After successful de-icing, the excitation with nominal frequency must lead to the largest vibration amplitudes, which means that the rotor blade was successfully de-iced. In the case of excitation through adjustment of the blade angle of attack, an offset in the positive direction is specified in order to prevent negative settings of the blade angle from leading to an airflow disruption. And the airflow disruption is the asymmetries of the incident air due to the forced vibrations.  And the present invention also teaches the rotor blades can be made to vibrate by forced vibrations that are referred to as a “forced response”. Hence, the examiner consider the Mutius reference contains some teaching, suggestion, or motivation is used to produce the combined claimed invention in combination of Heinig reference.


Claim Rejections - 35 USC §101
9.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4 and 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 

(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-4 and 8-16 are directed to process or method.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
producing the mistuning patterns by the multi-objective optimizer while optimizing stability of the system in relation to self-excited vibrations and while simultaneously optimizing the stability of the system in relation to forced vibrations, (can be performed in the human mind or with the pencil and paper so it falls under Mental process)
for each mistuning pattern produced: 
determining properties of the rotor disk in view of the self-excited vibrations and in view of the forced vibrations,(it can be performed in the human mind or with the pencil and paper so it falls under Mental process)
selecting one of the mistuning pattern; 
wherein a mistuning pattern in which the properties of the rotor disk meet criteria defined both in view of self-excited vibrations and in view of forced vibrations;
Selecting the mistuning pattern can be performed in the human mind or with the pencil and paper so it falls under mental process)

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  The additional element of 
providing the rotor disk, 
producing and selecting a mistuning pattern of a rotor disk, wherein the mistuning pattern is based on a structure of the rotor disk, by:
causing excitation of the rotor disk with forced vibrations, 
measuring boundary conditions of the rotor disk caused by excitation, 
providing first information items in relation to the measuring boundary conditions, 
providing a reduced-order model of the rotor disk, which allows calculations in relation to self-excited and forced vibrations of the rotor disk, wherein the reduced-order model represents a simplified mathematical model of the rotor disk allowing a numerical solution thereof,
entering the first information items and the reduced-order model into a multi-objective optimizer.
The above limitations is recited at a high level of generality (i.e., as a general means of gathering information for use), and amounts to mere data gathering and selecting mistuning patterns based on the given information falls under the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)).  The another additional element that is applying the reduced-order model to a rotor disk,  amounts to insignificant application and adding the words apply it.  Additionally, the rotor disk of a turbomachine recited as a generic link of use of the judicial exception to a particular technological environment or field of use (i.e., aircraft, power generation, marine) (see MPEP 2106.05(h)). Accordingly, the claim 1 does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to abstract idea. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  The additional element of The additional element of 
providing the rotor disk,  producing and selecting a mistuning pattern of a rotor disk, wherein the mistuning pattern is based on a structure of the rotor disk, by: causing excitation of the rotor disk with forced vibrations, measuring boundary conditions of the rotor disk caused by excitation, providing first information items in relation to the measuring boundary conditions,  providing a reduced-order model of the rotor disk, which allows calculations in relation to self-excited and forced vibrations of the rotor disk, wherein the reduced-order model represents a simplified mathematical model of the rotor disk allowing a numerical solution thereof, entering the first information items and the reduced-order model into a multi-objective optimizer. The above limitations is recited at a high level of generality (i.e., as a general means of gathering information for use), and amounts to mere data gathering and selecting mistuning patterns based on the given information falls under the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)).  The another additional element that is applying the reduced-order model to a rotor disk, which implements the produced mistuning pattern is recited as the mere instructions to implement an abstract idea and do not integrate the judicial exception into the practical application.(See  amounts to insignificant application and adding the words apply it.  Additionally, the method of manufacturing rotor disk of a turbomachine is recited as a generic link of use of the judicial exception to a particular technological environment or field of use (i.e., aircraft, power generation, marine) (see MPEP 2106.05(h)). And selecting mistuning pattern for the rotor blade is well known, routine and conventional activity. (See para 11) Therefore, the claim recite additional elements do not amount to significantly more than the judicial exception and cannot provide the inventive concept.  Thus, claim 1 is not patent eligible.

Claim 2 further recites providing second information items in respect of random frequency deviations, which are exhibited by the rotor blades, and supplying the second information items to the multi-objective optimizer. These limitation is recited at a high level of generality (i.e., as a general means of gathering information for use in the multi-objective optimizer), and amounts to mere data gathering based on the given information and it falls under the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)).  And the claim do not include any additional elements beyond those considered with respect to claim 1.
Claim 2 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 2 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 3 further recites wherein the providing second information items comprises providing information items in relation to frequency deviations that are traceable back to manufacturing tolerances or material inhomogeneities of the rotor disk during production of the rotor disk. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pen and pencil.  These limitations further describes the data being gathered and amounts to mere data gathering based on the given information so it falls under the insignificant extra-solution activity 
Claim 3 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 4 further recites wherein the providing second information items comprises providing information items in relation to frequency deviations that are traceable back to wear and erosion of the rotor disk during use of the rotor disk. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pen and pencil.  These limitations further describes the data being gathered and amounts to mere data gathering based on the given information so it falls under the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)) as well and the claim do not contain any additional elements beyond those considered with respect to claim 1.
Claim 4 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.


Claim 8 further recites wherein performing the method in view of at least one natural frequency of the rotor blades. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pen and pencil. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.


Claim 9 further recites wherein the performing the method in view of a plurality of natural frequencies of the rotor blades. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pen and pencil. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 9 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 9 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 10 further wherein, while optimizing the stability of the system in relation to forced vibrations, there is a simultaneous optimization with respect to at least two natural frequencies that are excited by the forced vibrations. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pen and pencil. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 10 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 11 further recites wherein the mistuning pattern is selected such that the rotor blades are optimized in relation to the at least two natural frequencies excited by the forced vibrations. In the broadest 
Claim 11 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 11 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 12 further recites wherein the reduced-order model of the rotor disk is created based on a model in which the rotor blades are point masses of a damped multi-mass oscillator. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pen and pencil. These limitations only elaborate on the abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1.
Claim 12 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 13 further recites wherein the rotor disk has a BLISK configuration. These limitations is a generic link of use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) and do not contain any additional elements beyond those considered with respect to claim 1.
Claim 13 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 13 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 14 further recites wherein the rotor disk is a fan having a BLISK-type configuration. These limitations is a generic link of use of the judicial exception to a particular technological environment or 
Claim 14 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 15 further recites producing a component of an aero engine with the method. These limitations is the post solution activity which is found as the insignificant extra-solution activity (See MPEP 2106.05 (g)) and do not contain any additional elements beyond those considered with respect to claim 1.
Claim 15 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Regarding claim 16
Claim 16 falls under process or method, which falls under one of the statutory category of the invention.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 6 recites:
producing the mistuning patterns by the multi-objective optimizer while optimizing stability of the system in relation to self-excited vibrations and while simultaneously optimizing the stability of the system in relation to forced vibrations, (can be performed in the human mind or with the pencil and paper so it falls under Mental process)
for each mistuning pattern produced: 
it can be performed in the human mind or with the pencil and paper so it falls under Mental process)
selecting one of the mistuning pattern; 
wherein a mistuning pattern in which the properties of the rotor disk meet criteria defined both in view of self-excited vibrations and in view of forced vibrations;
wherein the defined criteria relate to at least one chosen from maximizing damping and/or dropping below defined maximum vibration amplitudes; (Selecting the mistuning pattern can be performed in the human mind or with the pencil and paper so it falls under mental process)
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  The additional element of 
providing the rotor disk, 
producing and selecting a mistuning pattern of a rotor disk, wherein the mistuning pattern is based on a structure of the rotor disk, by:
causing excitation of the rotor disk with forced vibrations, 
measuring boundary conditions of the rotor disk caused by excitation, 
providing first information items in relation to the measuring boundary conditions, 
providing second information items in relation to random frequency deviations, relating to any of the rotor blades,


entering the first information items, the second information items and the reduced-order model into a multi-objective optimizer.
The above limitations is recited at a high level of generality (i.e., as a general means of gathering information for use), and amounts to mere data gathering and selecting mistuning patterns based on the given information falls under the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)).  The another additional element that is applying the reduced-order model to a rotor disk, which implements the produced mistuning pattern is recited as the mere instructions to implement an abstract idea and do not integrate the judicial exception into the practical application.(See MPEP(2106.05(f)). The limitation of  “modifying a geometry of the rotor disk based on the selected mistuning pattern” amounts to  insignificant application and adding the words apply it.  Additionally, the rotor disk of a turbomachine recited as a generic link of use of the judicial exception to a particular technological environment or field of use (i.e., aircraft, power generation, marine) (see MPEP 2106.05(h)). Accordingly, the claim 1 does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to abstract idea. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  The additional element of providing the rotor disk,  producing and selecting a mistuning pattern of a rotor disk, wherein the mistuning pattern is based on a structure of the rotor disk, by: causing excitation of the rotor disk with forced vibrations, measuring boundary conditions of the rotor disk caused by excitation, providing first information items in relation to the measuring boundary conditions, providing second information items in relation to random frequency  amounts to insignificant application and adding the words apply it.  Additionally, the method of manufacturing rotor disk of a turbomachine is recited as a generic link of use of the judicial exception to a particular technological environment or field of use (i.e., aircraft, power generation, marine) (see MPEP 2106.05(h)). And selecting mistuning pattern for the rotor blade is well known, routine and conventional activity. (See para 11) Therefore, the claim recite additional elements do not amount to significantly more than the judicial exception and cannot provide the inventive concept.  Thus, claim 16 is not patent eligible.



Claim Rejections - 35 USC § 103
10.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.           Claims 1-4, 8-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable Heinig et al., (PUB NO: US 2014/0030092 A1), hereinafter Heinig in view of Shapiro (PAT NO: US 5993161 A) and further in view of Mutius (PUB NO: US 2012/0301295 A1).

Regarding claim 1
Heinig teaches a method for manufacturing rotor disk of a turbomachine having a plurality of rotor blades, (see ¶23-As shown in FIG. 1, an example of a rotor assembly 10 includes a disk or hub 12 and at least one row of circumferentially spaced rotor blades 14. The blades 14 may be formed integrally with (as illustrated) or separately from the disk 12, and, if separate, may be attached to the disk 12 at a root (not illustrated) of each blade 14. The rotor assemblies referred to herein may include those used in  comprising:
providing the rotor disk, (see fig 1-2, element 10, 12)
producing and selecting a mistuning pattern of a rotor disk, wherein the mistuning pattern is based on a structure of the rotor disk, by:, (See fig 1-2 and ¶23-24 -As shown in FIG. 1, an example of a rotor assembly 10 includes a disk or hub 12 and at least one row of circumferentially spaced rotor blades 14. The blades 14 may be formed integrally with (as illustrated) or separately from the disk 12, and, if separate, may be attached to the disk 12 at a root (not illustrated) of each blade 14. [Corresponds to the structure] The invention includes blade vibration monitoring equipment 20 in order to obtain vibration data of the rotor assembly 10 during the operation of a turbo machine such as a compressor or a gas or steam turbine. Such data may be processed via a processing device 30 such as a computer in accordance with aspects of the invention to monitor the condition (or health) of the blades. [Corresponds to the mistuning information of the blade in the rotor disk])
causing excitation of the rotor disk with forced vibrations, measuring boundary conditions of the rotor disk caused by excitation, (see ¶39-40-A second type of data that is useful is buffet or random response data. Buffet is a term commonly used to describe the vibratory response of the blades associated with random excitation caused by turbulence in the fluid flow over the blades. Typically, the vibratory motion from random excitation is measured at a constant operating speed that is not near a critical operating speed. Analyzing buffet response data is an especially useful technique for monitoring power generation equipment that operates at a constant speed since no changes in the rotational speed of the unit is needed to establish the frequency responses of the blades and the measurements can be done while the machine continues its normal operation. A third option is to measure vibration data taken at constant speed while the blades experience an aero elastic instability such as flutter.)

Examiner note: Examiner consider the random excitation caused by turbulence in the fluid flow over the blades as the boundary conditions of a rotor disk excitation by forced vibrations)

 providing first information items in relation to the measuring boundary conditions, (see fig2 and ¶24-blade vibration monitoring equipment 20 in order to obtain vibration data of the rotor assembly 10 during the operation of a turbo machine such as a compressor or a gas or steam turbine. Such data may be processed via a processing device 30 such as a computer in accordance with aspects of the invention to monitor the condition (or health) of the blades. ¶39 – second type of data that is useful is buffet or random response data. Buffet is a term commonly used to describe the vibratory response of the blades associated with random excitation caused by turbulence in the fluid flow over the blades.)


Examiner note: Examiner consider the second type of data (or vibration data) that is used in buffet as the first information items in relation to the boundary conditions of a rotor disk excitation by forced vibrations. 

producing a plurality of mistuning patterns of the rotor disk based on variations in the structure of the rotor disk (See ¶27 -This stage involves measuring and/or receiving measurements of the vibratory responses of the blades over an interval of time 102 and also see ¶009-In real blade rows, the vibratory characteristics of each individual blade are not identical.[corresponds to the different structure] Understanding the behavior of this type of complex blade system is an active area of research that is referred to in the literature as mistuning):

Examiner note: Examiner consider the vibratory characteristics several individual blade and determining the frequency data for several blade corresponds to the producing the plurality of mistuning pattern of the rotor disk according to the definition of the reference ¶009.


Heinig also teaches for each mistuning pattern produced (see fig 2 and ¶24 -corresponds to the vibration data (or the frequency response data] from the rotating blade and ¶27 -This stage involves measuring and/or receiving measurements of the vibratory responses of the blades over an interval of time 102 and also see ¶009-In real blade rows, the vibratory characteristics of each individual blade are not identical. Understanding the behavior of this type of complex blade system is an active area of research that is referred to in the literature as mistuning):

Examiner note: Examiner consider the vibratory characteristics of each individual blade and determining the frequency data for each blade as the mistuning pattern according to the definition of the reference ¶009.

applying the reduced-order model to a rotor disk, which implements the produced mistuning pattern, (see fig 2 and fig 3B and ¶27 -This stage involves measuring and/or receiving measurements of the vibratory responses of the blades over an interval of time 102, processing the vibration data as a system of rotating blades to extract each blade's frequency response 104, identifying information/parameters about the blade frequencies by, for example, fitting via a processor a reduced order model to the frequency response data 106, calculating a blade frequency value for each blade 108, and repeating the steps until a desired baseline is established. See also ¶29 In the present invention, the vibration data is processed as a system of rotating blades, for example wherein the system comprises at least one entire row of rotating blades. In this manner, potential temporal changes in the frequencies of individual blades are assessed by periodically analyzing complete rows of blades using mistuning analysis techniques) and

Examiner note: Examiner consider changes in the frequencies of individual blades are assessed by periodically analyzing complete rows of blades using mistuning analysis techniques and the fitting via a processor the reduced order model to the frequency response data 106.


determining properties of the rotor disk in view of the self-excited vibrations and in view of the forced vibrations, (please see fig 2- ¶24 -identifying information about the blade frequencies (e.g., one or more properties from the frequency response data) is found via the processing device 30 by fitting a reduced order model 40 to the frequency response data extracted for each blade from the vibratory response data)

selecting one of the mistuning pattern; (see ¶27 and fig 2, 3B -stage involves measuring and/or receiving measurements of the vibratory responses of the blades over an interval of time 102, processing the vibration data as a system of rotating blades to extract each blade's frequency response 104, identifying information/parameters about the blade frequencies by, for example, fitting via a processor a reduced order model to the frequency response data 106, calculating a blade frequency value for each blade 108, and repeating the steps until a desired baseline is established.)

Examiner note: Examiner consider the condition (i.e., baseline) as the selecting criteria for the mistuning pattern as shown in fig 3A by fitting the reduced order model 40 to the frequency response data. See fig 3B-3C YES is the satisfied condition for the selecting one of the mistuning pattern if the desired baseline expectation has met.)

modifying a geometry of the rotor disk based on the selected mistuning pattern.(see ¶29-32- In the present invention, the vibration data is processed as a system of rotating blades, for example wherein the system comprises at least one entire row of rotating blades. In this manner, potential temporal changes in the frequencies of individual blades are assessed by periodically analyzing complete rows of blades using mistuning analysis techniques that treat the blade rows as complex systems. A change in operating parameters of the rotor assembly can be implemented based upon this indication of blade health. A 


However, Heinig does not explicitly teach 
providing a reduced-order model of the rotor disk, which allows calculations in relation to self-excited and forced vibrations of the rotor disk, wherein the reduced-order model represents a simplified mathematical model of the rotor disk allowing a numerical solution thereof,
entering the first information items and the reduced-order model into a multi-objective optimizer, and
producing the mistuning patterns by the multi-objective optimizer while optimizing stability of the system in relation to self-excited vibrations and while simultaneously optimizing the stability of the system in relation to forced vibrations,
wherein a mistuning pattern in which the properties of the rotor disk meet criteria defined both in view of self-excited vibrations and in view of forced vibrations.
wherein the defined criteria relate to at least one chosen from maximizing damping and/or dropping below defined maximum vibration amplitudes.

In the related field of invention, Shapiro teaches 
providing a reduced-order model of the rotor disk, which allows calculations in relation to self-excited and forced vibrations of the rotor disk, wherein the reduced-order model represents a simplified mathematical model of the rotor disk allowing the numerical solution thereof,(See col 3 line 63-67 and col 4 line 1-15 -Consider a dynamical system model defined by a function f:   x=f(x,U,z), (1)  where x is a state vector of n components which indicates the aeromechanical state of the model (x), and U is a loading parameter representing throttle, Mach number (i.e., ratio of the fluid velocity over the col 11 line 10-14 teaches random mistuning (or forced mistuning)in rotor blades has been recognized as a factor for causing unacceptable forced response which can lead to failure of a rotor. Intentional mistuning [corresponds to the self-excited vibrations] can provide benefits such as improved stability),

Examiner note: Neither the claim nor the specification explicitly defined how to obtain the reduced order model and how the calculation in performed by the mathematical model. Under the broadest reasonable sense, the examiner consider f as the reduced order model since it was used to determine the mistuning pattern in the rotor disk.  See col 4 line 1-9 according to the reference it says f may be any discrete blade model and can include a computational fluid dynamics (CFD) model. Although a dynamical system model will be assumed to illustrate the invention, the symmetry arguments presented herein apply more generally and are valid for any model with symmetry, symmetry breaking and a stability boundary. The model undergoes Jacobian matrix as shown in the equation 23 as the numerical solution.

wherein producing the mistuning patterns comprises:
entering the first information items and the reduced-order model into a multi-objective optimizer, and producing the mistuning patterns by the multi-objective optimizer while optimizing stability of the system in relation to self-excited vibrations and while simultaneously optimizing the stability of the system in relation to forced vibrations, (See fig 6-8 and col 11 line 25-37 -FIG. 6 shows an analysis process similar to that in FIG. 3 for stability optimization. At step 610, a system model is selected. At step 620, the symmetry arguments based on the above symmetry assumption and Eigen structure perturbation are used to determine the dependence of a forced response on the mistuning[corresponds to the optimization by the optimizer]. At step 630, an expression for forced response as a function of mistuning z is obtained and can be analyzed to obtain information on sensitivities and design tradeoffs. Computation 

Examiner note: Examiner consider fig 3 for an analysis similar to fig. 6. Under the broadest reasonable sense, the examiner consider the system model X= f(x, U, Z) has input(310) that includes the first information items of the blade that is first loading parameter U and the reduced-order model f enters into the optimizer 320[corresponds to the multi-objective optimizer] and output stability 330.  Examiner consider S (z) as shown fig 3 that represents the optimization of stability function of mistuning blade z and producing multiple mistuning pattern and a set of blades can be designed to have mistuning to achieve the best robust forced response as above based on an arrangement determined by the optimization. 

Shapiro further teaches wherein a mistuning pattern in which the properties of the rotor disk meet criteria defined both in view of self-excited vibrations and in view of forced vibrations. (Col 12 line 29-41 the optimization of the forced response based on mistuning can be applied to two types of rotor design problems. First, for a given set of blades, the optimization of the forced response provides a blade arrangement to guarantee a specified acceptable forced response under given manufacturing tolerances and wear by normal operation. Hence, by introducing intentional mistuning, the forced response remains below the acceptable level for an additional random mistuning within the range of manufacturing tolerances. Second, a set of blades can be designed to have intentional mistuning [corresponds to the self-excited vibrations] to achieve the best robust forced response as above based on an arrangement determined by the optimization)

Examiner note: The applicant does not explicitly define what properties of rotor disk will determine the criteria on selecting the mistuning pattern. Under the broadest reasonable sense, the examiner consider the set of blade arrangement as the properties of the rotor disk in order to achieve the best forced response (or criteria) in the optimization process.) 



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the rotating blade health of the turbomachine as disclosed by Heinig to include providing a reduced-order model of the rotor disk, which allows calculations in relation to self-excited and forced vibrations of the rotor disk, wherein the reduced-order model represents a simplified mathematical model of the rotor disk allowing a numerical solution thereof, entering the first information items and the reduced-order model into a multi-objective optimizer, and producing the mistuning patterns by the multi-objective optimizer while optimizing stability of the system in relation to self-excited vibrations and while simultaneously optimizing the stability of the system in relation to forced vibrations, wherein a mistuning pattern in which the properties of the rotor disk meet criteria defined both in view of self-excited vibrations and in view of forced vibrations as taught by Shapiro in the system of Heinig in order to design a mistuned rotor with improved stability and forced response. [Abstract]

The combination of Heinig and Shapiro does not teach wherein the defined criteria relate to at least one chosen from maximizing damping and/or dropping below defined maximum vibration amplitudes.

In the related field of invention, Mutius teaches wherein the defined criteria relate to at least one chosen from maximizing damping and/or dropping below defined maximum vibration amplitudes. (See ¶0017- in the case of optimally coordinated adjustment operations, the achievable vibration amplitude is not unlimitedly high, but is rather restricted by a damping-related maximum, which depends 

Examiner note: Examiner consider vibration-damping adjustment operations is the defined criteria relate to maximum damping. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the rotating blade health (or mistuning) of the turbomachine as disclosed by Heinig and Shapiro to include wherein the defined criteria relate to at least one chosen from maximizing damping and/or dropping below defined maximum vibration amplitudes as taught by Mutius in the system of Heinig and Shapiro in order to dampen the vibration amplitude of the rotor-blade bending vibration which helps to avoid high or uncontrollable loads of the wind energy installation.[¶23]



Regarding claim 2
Heinig does not teach providing second information items in respect of random frequency deviations, which are exhibited by the rotor blades, and supplying the second information items to the multi-objective optimizer. 
However, Shapiro further teaches providing second information items in respect of random frequency deviations, which are exhibited by the rotor blades, and supplying the second information items to the multi-objective optimizer. (See fig 3 and fig 6 and col 4 line 1-15 Consider a dynamical system model defined by a function f: x=f(x,U,z), (1), where U is a loading parameter representing throttle, Mach number (i.e., ratio of the fluid velocity over the sound speed), reduced frequency, or rotor speed.  For any mistuning z, a variation in the loading parameter U within a certain 

Examiner note: Examiner consider loading parameter U is the second information items in respect of random frequency deviations [U0, U1] exhibited by the rotor blades, and optimization will be performed on each dynamic system model having the second information items as shown in fig 3 and fig 6. 





Regarding claim 3
Heinig does not teach wherein the providing second information items comprises providing information items in relation to frequency deviations that are traceable back to manufacturing tolerances or material inhomogeneities of the rotor disk during production of the rotor disk.

Shapiro further teaches wherein the providing second information items comprises providing information items in relation to frequency deviations that are traceable back to manufacturing tolerances or material inhomogeneities of the rotor disk during production of the rotor disk.  (Col 12 line 19-28 -Similar to the stability optimization, the optimization of the forced response based on mistuning can be applied to two types of rotor design problems. First, for a given set of blades, the optimization of the forced response provides a blade arrangement to guarantee a specified acceptable 


Regarding claim 4
Heinig does not teach wherein the providing second information items comprises providing information items in relation to frequency deviations that are traceable back to wear and erosion of the rotor disk during use of the rotor disk. 
Shapiro further teaches wherein the providing second information items comprises providing information items in relation to frequency deviations that are traceable back to wear and erosion of the rotor disk during use of the rotor disk. (Col 12 line 19-25 -Similar to the stability optimization, the optimization of the forced response based on mistuning can be applied to two types of rotor design problems. First, for a given set of blades, the optimization of the forced response provides a blade arrangement to guarantee a specified acceptable forced response under given manufacturing tolerances and wear by normal operation. Under the broadest reasonable sense, the examiner consider the wear due to the fluid over a long period time causes erosive wear in the rotor blades)



Regarding claim 8
Heinig further teaches wherein performing the method in view of at least one natural frequency of the rotor blades. (¶80 the invention provides a method, system, apparatus, and non-transitory tangible computer-readable media for blade diagnostic testing and heath monitoring for a rotating machine. Embodiments of the invention provide for determining individual blade rotating natural frequencies from 

Regarding claim 9
Heinig further teaches wherein the performing the method in view of a plurality of natural frequencies of the rotor blades. (¶46 the blades have slightly different frequencies, i.e., they are mistuned, they vibrate in multiple mistuned system modes that have different natural frequencies. [Corresponds to multiple of natural frequencies of the rotor blades] The net effect of the blades participating in multiple mistuned system modes is that they exhibit multiple peaks.)

Regarding claim 10
Heinig does not explicitly teach wherein, while optimizing the stability of the system in relation to forced vibrations, there is a simultaneous optimization with respect to at least two natural frequencies that are excited by the forced vibrations. 
However, Shapiro further teaches wherein, while optimizing the stability of the system in relation to forced vibrations, there is a simultaneous optimization with respect to at least two natural frequencies that are excited by the forced vibrations. (See fig 3 and fig 6 and col 4 line 1-15 Consider a dynamical system model defined by a function f: x=f(x, U, z), (eqn 1), where U is a loading parameter representing throttle, Mach number (i.e., ratio of the fluid velocity over the sound speed), reduced frequency, or rotor speed.  For any mistuning z, a variation in the loading parameter U within a certain operating range [U0, U1 ] yields a set of equilibrium states X0 (U, z) for the dynamic system model in Equation (1). Col 11 line 39-49 - the smoothness and symmetry assumptions in the stability optimization analysis are also used here. For a mistuning vector z, consider a dynamical system model defined by a function f:  x=f(x, U, z, t), (41) where U is a loading parameter, and t is time indicating that the forced response is dependent on time)

Examiner note: Examiner consider loading parameter U is the information items in relating of natural two frequency deviations [U0, U1] which are based on the measurement of the dynamic model system defined by a function f: x=f(x, U, z, t)) and the optimization is performed in the model by the stability parameter S (z) in relating the forced response (or vibrating) as shown in fig 3 and fig 6. 


Regarding claim 11
Heinig does not teach wherein the mistuning pattern is selected such that the rotor blades are optimized in relation to the at least two natural frequencies excited by the forced vibrations.
However, Shapiro further teaches wherein the mistuning pattern is selected such that the rotor blades are optimized in relation to the at least two natural frequencies excited by the forced vibrations. (FIG. 6 shows an analysis process similar to that in FIG. 3 for stability optimization. (See fig 6-8 and col 11 line 25-37 -At step 610, a system model is selected. At step 620, the symmetry arguments based on the above symmetry assumption and Eigen structure perturbation are used to determine the dependence of a forced response on the mistuning. At step 630, an expression for forced response as a function of mistuning z is obtained and can be analyzed to obtain information on sensitivities and design tradeoffs. Computation complexity can be significantly reduced as shown in the stability optimization analysis. Since the method is independent of models, information on how sensitivity to mistuning varies with parameters and between models can be obtained.)
Examiner note: Examiner consider S (z) as shown fig 3 that represents the optimization of stability function of mistuning blade z and a set of blades can be designed to have mistuning to achieve the best robust forced response as above based on an arrangement determined by the optimization. [Corresponds to the selecting the mistuning pattern based on the arrangement determined by the optimization]

Regarding claim 15
Heinig further teaches producing a component of an aero engine with the method. (¶23 The rotor assemblies referred to herein may include those used in rotating equipment such as aircraft engines, missiles, fans, power generation equipment, pumps, impellors, propellers for naval applications, and wind power generation units. An exemplary gas turbine system may include a compressor, a combustor, and a plurality of turbine blades attached to a rotor. Under broadest reasonable sense, the examiner consider gas turbine engine is a one of type of aero engine that has the components such as compressor, a combustor, and a plurality of turbine blades attached to a rotor)

Regarding claim 16

Heinig teaches a method for manufacturing rotor disk of a turbomachine having a plurality of rotor blades, (see ¶23-As shown in FIG. 1, an example of a rotor assembly 10 includes a disk or hub 12 and at least one row of circumferentially spaced rotor blades 14. The blades 14 may be formed integrally with (as illustrated) or separately from the disk 12, and, if separate, may be attached to the disk 12 at a root (not illustrated) of each blade 14. The rotor assemblies referred to herein may include those used in rotating equipment such as aircraft engines, missiles, fans, power generation equipment, pumps, impellors, propellers for naval applications, and wind power generation units.) comprising:
providing the rotor disk, (see fig 1-2, element 10, 12)
producing and selecting a mistuning pattern of a rotor disk, wherein the mistuning pattern is based on a structure of the rotor disk, by:, (See fig 1-2 and ¶23-24 -As shown in FIG. 1, an example of a rotor assembly 10 includes a disk or hub 12 and at least one row of circumferentially spaced rotor blades 14. The blades 14 may be formed integrally with (as illustrated) or separately from the disk 12, and, if separate, may be attached to the disk 12 at a root (not illustrated) of each blade 14. [Corresponds to the structure] The invention includes blade vibration monitoring equipment 20 in order to obtain vibration data of the rotor assembly 10 during the operation of a turbo machine such as a compressor or a gas or 
causing excitation of the rotor disk with forced vibrations, measuring boundary conditions of the rotor disk caused by excitation, (see ¶39-40-A second type of data that is useful is buffet or random response data. Buffet is a term commonly used to describe the vibratory response of the blades associated with random excitation caused by turbulence in the fluid flow over the blades. Typically, the vibratory motion from random excitation is measured at a constant operating speed that is not near a critical operating speed. Analyzing buffet response data is an especially useful technique for monitoring power generation equipment that operates at a constant speed since no changes in the rotational speed of the unit is needed to establish the frequency responses of the blades and the measurements can be done while the machine continues its normal operation. A third option is to measure vibration data taken at constant speed while the blades experience an aero elastic instability such as flutter.)

Examiner note: Examiner consider the random excitation caused by turbulence in the fluid flow over the blades as the boundary conditions of a rotor disk excitation by forced vibrations)

 providing first information items relating to the measured boundary conditions, (see fig2 and ¶24-blade vibration monitoring equipment 20 in order to obtain vibration data of the rotor assembly 10 during the operation of a turbo machine such as a compressor or a gas or steam turbine. Such data may be processed via a processing device 30 such as a computer in accordance with aspects of the invention to monitor the condition (or health) of the blades. ¶39 – second type of data that is useful is buffet or random response data. Buffet is a term commonly used to describe the vibratory response of the blades associated with random excitation caused by turbulence in the fluid flow over the blades.)


Examiner note: Examiner consider the second type of data (or vibration data) that is used in buffet as the first information items in relation to the boundary conditions of a rotor disk excitation by forced vibrations. 

producing a plurality of mistuning patterns of the rotor disk based on variations in the structure of the rotor disk (See ¶27 -This stage involves measuring and/or receiving measurements of the vibratory responses of the blades over an interval of time 102 and also see ¶009-In real blade rows, the vibratory characteristics of each individual blade are not identical.[corresponds to the different structure] Understanding the behavior of this type of complex blade system is an active area of research that is referred to in the literature as mistuning):

Examiner note: Examiner consider the vibratory characteristics several individual blade and determining the frequency data for several blade corresponds to the producing the plurality of mistuning pattern of the rotor disk according to the definition of the reference ¶009.


Heinig also teaches for each mistuning pattern produced (see fig 2 and ¶24 -corresponds to the vibration data (or the frequency response data] from the rotating blade and ¶27 -This stage involves measuring and/or receiving measurements of the vibratory responses of the blades over an interval of time 102 and also see ¶009-In real blade rows, the vibratory characteristics of each individual blade are not identical. Understanding the behavior of this type of complex blade system is an active area of research that is referred to in the literature as mistuning):

Examiner note: Examiner consider the vibratory characteristics of each individual blade and determining the frequency data for each blade as the mistuning pattern according to the definition of the reference ¶009.

applying the reduced-order model to a rotor disk, which implements the produced mistuning pattern, (see fig 2 and fig 3B and ¶27 -This stage involves measuring and/or receiving measurements of the vibratory responses of the blades over an interval of time 102, processing the vibration data as a system of rotating blades to extract each blade's frequency response 104, identifying information/parameters about the blade frequencies by, for example, fitting via a processor a reduced order model to the frequency response data 106, calculating a blade frequency value for each blade 108, and repeating the steps until a desired baseline is established. See also ¶29 In the present invention, the vibration data is processed as a system of rotating blades, for example wherein the system comprises at least one entire row of rotating blades. In this manner, potential temporal changes in the frequencies of individual blades are assessed by periodically analyzing complete rows of blades using mistuning analysis techniques) and

Examiner note: Examiner consider changes in the frequencies of individual blades are assessed by periodically analyzing complete rows of blades using mistuning analysis techniques and the fitting via a processor the reduced order model to the frequency response data 106.


determining properties of the rotor disk in view of the self-excited vibrations and in view of the forced vibrations, (please see fig 2- ¶24 -identifying information about the blade frequencies (e.g., one or more properties from the frequency response data) is found via the processing device 30 by fitting a reduced order model 40 to the frequency response data extracted for each blade from the vibratory response data)

selecting one of the mistuning pattern; (see ¶27 and fig 2, 3B -stage involves measuring and/or receiving measurements of the vibratory responses of the blades over an interval of time 102, processing 

Examiner note: Examiner consider the condition (i.e., baseline) as the selecting criteria for the mistuning pattern as shown in fig 3A by fitting the reduced order model 40 to the frequency response data. See fig 3B-3C YES is the satisfied condition for the selecting one of the mistuning pattern if the desired baseline expectation has met.)

modifying a geometry of the rotor disk based on the selected mistuning pattern.(see ¶29-32- In the present invention, the vibration data is processed as a system of rotating blades, for example wherein the system comprises at least one entire row of rotating blades. In this manner, potential temporal changes in the frequencies of individual blades are assessed by periodically analyzing complete rows of blades using mistuning analysis techniques that treat the blade rows as complex systems. A change in operating parameters of the rotor assembly can be implemented based upon this indication of blade health. A variety of operating parameter changes can include, for example, initiating a shutdown, changing a load, changing an exhaust pressure, changing an inlet pressure, changing an inlet temperature, changing an inlet moisture level, changing extraction arrangements, changing extraction conditions, changing the operation of cooling sprays, and changing the operation of moisture removal features.)


However, Heinig does not explicitly teach 
providing second information items in relation to random frequency deviations, relating to any of the rotor blades,

entering the first information items, the second information items and the reduced-order model into a multi-objective optimizer, and producing the mistuning patterns by the multi-objective optimizer while optimizing the stability of the system in relation to self-excited vibrations and while simultaneously optimizing the stability of the system in relation to forced vibrations,
selecting the mistuning pattern such that the properties of the rotor disk meet criteria defined both in view of self-excited vibrations and in view of forced vibrations.
wherein the defined criteria relate to at least one chosen from maximizing damping and/or dropping below defined maximum vibration amplitudes.


In the related field of invention, Shapiro teaches
providing second information items in relation to random frequency deviations, relating to any of the rotor blades, (See fig 3 and fig 6 and col 4 line 1-15 Consider a dynamical system model defined by a function f: x=f(x,U,z), (1), where U is a loading parameter representing throttle, Mach number (i.e., ratio of the fluid velocity over the sound speed), reduced frequency, or rotor speed.  For any mistuning z, a variation in the loading parameter U within a certain operating range [U0, U1 ] yields a set of equilibrium states X0 (U, z) for the dynamic system model in Equation (1). Col 11 line 39-49 - the smoothness and symmetry assumptions in the stability optimization analysis are also used here. For a mistuning vector z, consider a dynamical system model defined by a function f:  x=f(x, U, z, t), (41) where U is a loading parameter, and t is time indicating that the forced response is dependent on time)

Examiner note: Examiner consider loading parameter U is the second information items in respect of random frequency deviations [U0, U1] exhibited by the rotor blades, and optimization will be performed on each dynamic system model having the second information items as shown in fig 3 and fig 6.

providing a reduced-order model of the rotor disk, which allows calculations in relation to self-excited and forced vibrations of the rotor disk, wherein the reduced-order model represents a simplified mathematical model of the rotor disk allowing a numerical solution thereof,(See col 3 line 63-67 and col 4 line 1-15 -Consider a dynamical system model defined by a function f:   x=f(x,U,z), (1)  where x is a state vector of n components which indicates the aeromechanical state of the model (x), and U is a loading parameter representing throttle, Mach number (i.e., ratio of the fluid velocity over the sound speed), reduced frequency, or rotor speed. In general, f may be any discrete blade model and can include a computational fluid dynamics (CFD) model. And See also col 11 line 10-14 teaches random mistuning (or forced mistuning)in rotor blades has been recognized as a factor for causing unacceptable forced response which can lead to failure of a rotor. Intentional mistuning [corresponds to the self-excited vibrations] can provide benefits such as improved stability),

Examiner note: Neither the claim nor the specification explicitly defined how to obtain the reduced order model and how the calculation in performed by the mathematical model. Under the broadest reasonable sense, the examiner consider f as the reduced order model since it was used to determine the mistuning pattern in the rotor disk.  See col 4 line 1-9 according to the reference it says f may be any discrete blade model and can include a computational fluid dynamics (CFD) model. Although a dynamical system model will be assumed to illustrate the invention, the symmetry arguments presented herein apply more generally and are valid for any model with symmetry, symmetry breaking and a stability boundary. The model undergoes Jacobian matrix as shown in the equation 23 as the numerical solution.

wherein producing the mistuning patterns comprises:
entering the first information items, the second information items and the reduced-order model into a multi-objective optimizer, and producing the mistuning patterns by the multi-objective optimizer while optimizing the stability of the system in relation to self-excited vibrations and while simultaneously optimizing the stability of the system in relation to forced vibrations, (See fig 6-8 and col 11 line 25-37 -At step 610, a system model is selected. At step 620, the symmetry arguments based on the above symmetry assumption and Eigen structure perturbation are used to determine the dependence of a forced response on the mistuning[corresponds to the optimization by the optimizer]. At step 630, an expression for forced response as a function of mistuning z is obtained and can be analyzed to obtain information on sensitivities and design tradeoffs. Computation complexity can be significantly reduced as shown in the stability optimization analysis. Since the method is independent of models, information on how sensitivity to mistuning varies with parameters and between models can be obtained.)

Examiner note: Examiner consider fig 3 for an analysis similar to fig. 6. Under the broadest reasonable sense, the examiner consider the system model X= f(x, U, Z) has input (310) that includes the first information items of the blade that is first loading parameter U1, second information items as the second loading parameter U2 and the reduced-order model f enters into the optimizer 320[corresponds to the multi-objective optimizer] and output stability 330.  Examiner consider S (z) as shown fig 3 that represents the optimization of stability function of mistuning blade z and producing multiple mistuning pattern and a set of blades can be designed to have mistuning to achieve the best robust forced response as above based on an arrangement determined by the optimization. 


Shapiro further teaches determining properties of the rotor disk meet defined criteria both in view of the self-excited vibrations and in view of the forced vibrations. (Col 12 line 29-41 the optimization of the forced response based on mistuning can be applied to two types of rotor design problems. First, for 

Examiner note: The applicant does not explicitly define what properties of rotor disk will determine the criteria on selecting the mistuning pattern. Under the broadest reasonable sense, the examiner consider the set of blade arrangement as the properties of the rotor disk in order to achieve the best forced response (or criteria) in the optimization process.) 



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the rotating blade health of the turbomachine as disclosed by Heinig to include providing second information items in relation to random frequency deviations, relating to any of the rotor blades, providing a reduced-order model of the rotor disk, which allows calculations in relation to self-excited and forced vibrations of the rotor disk, wherein the reduced-order model represents a simplified mathematical model of the rotor disk allowing a numerical solution thereof, entering the first information items, the second information items and the reduced-order model into a multi-objective optimizer, and producing the mistuning patterns by the multi-objective optimizer while optimizing the stability of the system in relation to self-excited vibrations and while simultaneously optimizing the stability of the system in relation to forced vibrations, selecting the mistuning pattern such that the properties of the rotor disk meet criteria defined both in view of self-excited vibrations and in as taught by Shapiro in the system of Heinig in order to design a mistuned rotor with improved stability and forced response. [Abstract]

The combination of Heinig and Shapiro does not teach wherein the defined criteria relate to at least one chosen from maximizing damping and/or dropping below defined maximum vibration amplitudes.

In the related field of invention, Mutius teaches wherein the defined criteria relate to at least one chosen from maximizing damping and/or dropping below defined maximum vibration amplitudes. (See ¶0017- in the case of optimally coordinated adjustment operations, the achievable vibration amplitude is not unlimitedly high, but is rather restricted by a damping-related maximum, which depends among other things on the vibration frequency. A particularly high maximum for the vibration amplitude is achieved when the vibration frequency is a value close to a resonance frequency of the rotor blade.) 

Examiner note: Examiner consider vibration-damping adjustment operations is the defined criteria relate to maximum damping. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the rotating blade health(or mistuning) of the turbomachine as disclosed by Heinig and Shapiro to include wherein the defined criteria relate to at least one chosen from maximizing damping and/or dropping below defined maximum vibration amplitudes as taught by Mutius in the system of Heinig and Shapiro in order to dampen the vibration amplitude of the rotor-blade bending vibration which helps to avoid high or uncontrollable loads of the wind energy installation.[¶23]



           Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Heinig et al., (PUB NO: US 2014/0030092 A1), hereinafter Heinig in view of Shapiro (PAT NO: US 5993161 A), further in view of Mutius (PUB NO: US 2012/0301295 A1) and still further in view of van STEINVOREN (PUB NO: US 2013/0280064 A1) 

Regarding claim 12
The combination of Heinig, Mutius and Shapiro does not teach wherein the reduced-order model of the rotor disk is created based on a model in which the rotor blades are point masses of a damped multi-mass oscillator.
In the related field of invention, van STEINVOREN teaches wherein the reduced-order model of the rotor disk is created based on a model in which the rotor blades are point masses of a damped multi-mass oscillator. (See ¶0058 and fig 6-7- FIG. 6 illustrates a model of a wind turbine with a damper 1, and a second response 500, i.e. frequency response, illustrated in FIG. 7. The maximum response of the damped wind turbine, i.e. the maximum of the second response 500, can be less than the maximum response of the first response 300 (i.e. at the resonance 310) of a less damped, more freely oscillating, and/or undamped wind turbine tower. Typical of wind turbines with tuned mass dampers is that two natural frequencies, one below and one above the original tower natural frequency (without the tuned mass damper) are present.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the rotating blade health of the turbomachine as disclosed by Heinig, Shapiro and Mutius to include wherein the reduced-order model of the rotor disk is created based on a model in which the rotor blades are point masses of a damped multi-mass oscillator as taught by van STEINVOREN in the system of Heinig, Shapiro and Mutius in order to adjust a frequency response of the wind turbine. [Abstract]


13.           Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Heinig et al., (PUB NO: US 2014/0030092 A1), hereinafter Heinig in view of Shapiro (PAT NO: US 5993161 A), further in view of Mutius (PUB NO: US 2012/0301295 A1) and still and further in view of KULATHU et al., (PUB NO: US 2012/0148401 A1), hereinafter KULATHU. 

Regarding claim 13
The combination of Heinig, Shapiro and Mutius does not teach wherein the rotor disk has a BLISK configuration.
In the related field of invention, KULATHU teaches wherein the rotor disk has a BLISK configuration.(See fig 1 and 2 and ¶0013 the rotors, especially the fan 12, may be provided in the form of blisks, that is, in the form of integrally bladed disks (IBR). As shown in FIG. 2, the blades 30 are integrally formed with a rotor hub 34 in a unitary construction.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the rotating blade health of the turbomachine as disclosed by Heinig and Shapiro to include wherein the rotor disk has a BLISK configuration as taught by KULATHU in the system of Heinig, Shapiro and Mutius in order to avoid specific frequencies or to lessen unwanted dynamic response in the engine. [¶003]


Regarding claim 14
The combination of Heinig, Shapiro and Mutius does not teach wherein the rotor disk is a fan having a BLISK-type configuration.
However, KULATHU further teaches wherein the rotor disk is a fan having a BLISK-type configuration. (See fig 1 and 2 and ¶0013 the rotors, especially the fan 12, may be provided in the form of blisks, that is, in the form of integrally bladed disks (IBR). As shown in FIG. 2, the blades 30 are 



Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.      All claims 1-4 and 8-16 are rejected.
15.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PURSOTTAM GIRI/
 Examiner, Art Unit 2128       

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128